        Case 2:20-cv-05681-CFK Document 50-1 Filed 09/07/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 FRANKLIN ARMORY HOLDINGS, INC., a
 Nevada  Corporation;   and     FRANKLIN
 ARMORY, INC., a Nevada Corporation,                       CIVIL ACTION NO. 2:20-CV-5681

                               Plaintiffs,
 v.

 ROBERT JOSEPH GALLAGHER, an
 individual; and IN THE FIELD DEFENSE, a
 sole proprietorship,

                               Defendants.


MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR LEAVE TO FILE A
 SUR-REPLY IN OPPOSITION TO THE MOTION OF RICHARD P. GILLY, ESQ.,
TREVOR J. COONEY, JR., ESQ., AND KATE A. SHERLOCK, ESQ. TO WITHDRAW
              AS COUNSEL OF RECORD FOR DEFENDANTS

       Pursuant to Paragraph II.C.3. of Your Honor’s Policies and Procedures for Counsel,

Plaintiffs Franklin Armory Holdings, Inc. and Franklin Armory, Inc. (collectively, “Plaintiffs”)

respectfully submit the following Memorandum in Support of their Motion for Leave to File a

short Sur-Reply addressing inaccuracies in Defendants Robert Joseph Gallagher and In The Field

Defense’s (collectively, “Defendants”) reply brief, which was submitted per the Court’s August

25, 2021 Order. Dkt. No. 44.

       On September 2, 2021, Defendants filed a reply brief alleging that Plaintiffs asserted “ad

hominem attack[s]” against Defense counsel, and more pertinently, misrepresented that

Defendant In The Field Defense is not a limited liability company. With Your Honor’s

permission, Plaintiffs respectfully request permission to file the sur-reply attached hereto as

Exhibit A within the next five (5) business days to correct the record. Specifically, Plaintiffs

intend to show that In The Field Defense, a former sole proprietorship, is now known as In The
        Case 2:20-cv-05681-CFK Document 50-1 Filed 09/07/21 Page 2 of 4




Field Defense, LLC. This corporate formality change occurred shortly after the filing this lawsuit

and the limited liability company is a party to this litigation. Indeed, until now, Defendants have

never disputed that the limited liability company is a party to the litigation—to the contrary they

have expressed through correspondence and joint stipulations that the limited liability company

is a party. Accordingly, in fairness, the Court should consider the Plaintiffs’ sur-reply. Plaintiffs

do not re-urge or regurgitate arguments made in their Opposition and only request the

opportunity to correct prejudicial and blatantly false representations.

       WHEREFORE, Plaintiffs respectfully request that the Court grant their Motion for

Leave, allowing Plaintiffs to file the sur-reply attached as Exhibit A within five (5) business days

of the Court granting the subject Motion.

Dated: September 7, 2021




                                                 2
        Case 2:20-cv-05681-CFK Document 50-1 Filed 09/07/21 Page 3 of 4




ARMSTRONG TEASDALE LLP


By: /s/ Mark W. Halderman
    Mark W. Halderman, Esquire
    2005 Market Street
    29th Floor, One Commerce Square
    Philadelphia, PA 19103
    Telephone: (267) 780-2028
    mhalderman@atllp.com

    Attorney for Plaintiffs Franklin Armory
    Holdings, Inc. and Franklin Armory, Inc.


HOPKINS & CARLEY


By: /s/ Jeffrey M. Ratinoff
    Jeffrey M. Ratinoff, Esquire
    Robert K. Jain, Esquire
    The Letitia Building
    70 South First Street
    San Jose, California 95113
    Telephone: (408) 286-9800
    jratinoff@hopkinscarley.com
    rjain@hopkinscarley.com

    Attorneys for Plaintiffs Franklin Armory
    Holdings, Inc. and Franklin Armory, Inc.




                                               3
        Case 2:20-cv-05681-CFK Document 50-1 Filed 09/07/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

        I, Mark W. Halderman, hereby certify that on September 7, 2021, I caused a true and

correct copies of the foregoing to be sent electronically to all counsel of record via the ECF

system, and that the document is available for viewing and downloading from the ECF system.




                                           /s/ Mark W. Halderman
                                           Mark W. Halderman, PA Bar No. 307229
                                           mhalderman@atllp.com




                                              4
